Appellant complains in his motion on account of what he terms a failure to prove the corpus delicti in that it is not shown that Mrs. Hill died as a result of the injuries received by her in the accident when he struck Mr. Hill's automobile.
We quote from the record relative thereto. Dr. Holcomback testified:
"I was personally acquainted with Mrs. Oscar Hill and she was a patient of mine. On or about April 6, this year, I had occasion to see Mrs. Oscar Hill when she was brought into the Goose Creek Hospital. I examined her and found she had been injured. She was suffering from a fractured skull and a bad cerebral condition. She died on April 9th, at 11:00 A. M. Her death was due to the fractured skull and cerebral condition. I presume that the condition I found could have been caused by an automobile striking the the automobile in which she was riding. * * * Mrs. Hill died of a fractured skull and cerebral concussion. Concussion is caused from an outside blow." *Page 413 
Oscar Hill, the husband of Mrs. Oscar Hill, after testifying about the accident and the collision, said:
"As a result of this collision, my wife was injured. I was injured, and so was Mrs. L. M. Hill and Mrs. Billie Jean Smith. I had my pelvis bone broken on each side, and my back in four places. I just know that (they) took my sister-in-law, Mrs. L. M. Hill, to the hospital. All four of us were taken to the hospital. My wife died at the hospital."
Dr. Paul V. Ledbetter testified, among other things, as follows:
"On or about April 8, 1945, 1 examined Mrs. Oscar Hill in the Goose Creek Hospital. * * * I examined all of the patients; and, among them, I examined Mrs. Oscar Hill. She was suffering as a result of a terrific brain injury. I was advised that she later died. I didn't see her after death. I saw her April 8th, and the only way I know she died is I was told she died. If she died the next day or two, it would have been as a result of the trouble I found by my diagnosis. If she had died that evening, I would not have been surprised. People of that sort, with this sort of injuries usually die within a week or ten days. Her brain was not only concussed, but it was torn and bleeding. * * * I did not think she had a chance to get well. Her injury could have been caused by another automobile striking the automobile in which she was riding. I don't know what caused her injuries; I just saw her at the hospital. If Mrs. Oscar Hill died the next day, or within the next few days, it is my opinion that her death was caused by reason of these injuries."
We think the original opinion was correct when it states:
"As a result of the collision the taxicab turned over and the occupants thereof were severely injured, from the effects of which injuries Mrs. Oscar Hill died."
The motion for rehearing will be overruled.